DETAILED ACTION
This office action is a response to the response to the election/ restriction requirement filed on January 22, 2021.
Claims 1-45 are pending.
Of the above claim(s) 8-9, 12, 15-19, 22-23, 25, 29, 32 and 35-44 are withdrawn from consideration.
Claims 1-7, 10-11, 13-14, 20-21, 24, 26-28, 30-31, 33-34 and 45 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (Claims 10, 11, 13, 14, 28, 31 and 34) in the reply filed on January 22, 2021 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2020, April 4, 2020 and August 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 [Line 1]: “…wherein the communications module…” should be replaced with “wherein the first communications module”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 45 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertagna et al. U.S. Patent Application Publication 2016/0014633, hereinafter Bertagna.
Regarding Claim 45, Bertagna discloses a modular circuit board for use in a telecommunications network (Abstract; Figure 1-3) comprising: 
a plurality of modules, each module operable as an independent circuit board and capable of communicating with a device (Radio modulates of Figure 2; Paragraph [0042] wireless network access device 100 in FIG. 1 except that up to 16 radio modules 204a-204p may be connected to the controller 202 instead of the 8 in FIG. 1. The wireless network access device 200 in FIG. 2 also shows a block diagram of the controller 202 including a central processor 210, a radio interface 212, and a network interface 214. The central processor 210 provides the processing resources for the controller 202. The central processor 210 operates with the radio interface 212 to communicate with the radio modules 204a-p, and the network interface 214 to connect the wireless network access device 200 to wider data network resources.; Paragraph [0061] The modularity provided by the radio module platform facilitates a system configuration and provides flexibility using easily interchangeable radio modules. This flexibility in the choice of radio technology may remain throughout the lifetime of the system and may even expand the flexibility available for enhancing system operation via field upgrades. Future radio modules may be designed using increasingly powerful chipsets that may be designed on to the radio module platform and inserted into the system as required.) 
and a central controller for processing information and distributing workload across the plurality of modules (Figure 2 and 3; Paragraph [0042] a wireless network access device 200 having a controller 202 and a plurality of radio modules. The central processor 210 operates with the radio interface 212 to communicate with the radio modules 204a-p, and the network interface 214 to connect the wireless network access device 200 to wider data network resources; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 20, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bertagna et al. U.S. Patent Application Publication 2016/0014633, hereinafter Bertagna, in view of Doane U.S. Patent 8,604,987, hereinafter Doane.

Regarding Claim 1, Bertagna discloses a system (Abstract; Figure 1-3) comprising: 
a first communications module, the communications module comprising: a modular processor comprising a central controller in electrical communication with a plurality of interchangeable modules; a first interchangeable module of the plurality of interchangeable modules (Radio modulates of Figure 2; Paragraph [0042] wireless network access device 100 in FIG. 1 except that up to 16 radio modules 204a-204p may be connected to the controller 202 instead of the 8 in FIG. 1. The wireless network access device 200 in FIG. 2 also shows a block diagram of the controller 202 including a central processor 210, a radio interface 212, and a network interface 214. The central processor 210 provides the processing resources for the controller 202. The central processor 210 operates with the radio interface 212 to communicate with the radio modules 204a-p, and the network interface 214 to connect the wireless network access device 200 to wider data network resources.; Paragraph [0061] The modularity provided by the radio module platform facilitates a system configuration and provides flexibility using easily interchangeable radio modules. This flexibility in the choice of radio technology may remain throughout the lifetime of the system and may even expand the flexibility available for enhancing system operation via field upgrades. Future radio modules may be designed using increasingly powerful chipsets that may be designed on to the radio module platform and inserted into the system as required.)  
and a second interchangeable module of the plurality of interchangeable modules configured as a network module to communicatively couple the central controller with an external network (Paragraph [0042 and 0118] Various communication modules coupled to the controller and various different external networks, including LAN, WiFi access points and 
and wherein the modular processor is configured to provide wireless data connectivity between the external network and a mobile device in wireless communication with at least one of a plurality of antenna elements (Figure 2 and 3; Paragraph [0042] a wireless network access device 200 having a controller 202 and a plurality of radio modules. The central processor 210 operates with the radio interface 212 to communicate with the radio modules 204a-p, and the network interface 214 to connect the wireless network access device 200 to wider data network resources; Paragraph [0048-0056] Central processor task with configuring and controlling various modules).
Bertagna discloses a system with a first communications module including a first and second interchange module and a modular processor but fails to explicitly disclose a first radio 
However, Doane teaches a first radio module in electrical communication with at least one of a plurality of antenna elements disposed within a plurality of layers, whereby the antenna elements within a layer of the plurality of layers are configured to operate within one assigned frequency band (Figure 1 Antenna assembly; Column 3 [Lines 54-65] the radiators 106 included in the first plurality of radiators 106 may be connected to (exs.-may be mounted upon or supported upon) a first surface 108 (ex.-a top surface 108) of the first feed board 102. irst plurality of (ex.-3 or more) antenna elements or radiators 106. Further described in Column 7 [line 1-7] the first plurality of radiators 106 may be configured for operating over the L band range of frequencies (exs.-within the 1 Gigahertz (GHz) to 2 GHz frequency band); Column 5 [Line 2-11] the radiators 128 included in the second plurality of radiators 128 may be connected to (exs. -mounted upon or supported upon) the top surface 118 of the second feed board 114. second plurality of (ex.-3 or more) antenna elements or radiators 128. Further described in Column 7 [Lines 8-11] the second plurality of radiators 128 may be configured for operating over the C band range of frequencies (ex.-within the 4 GHz to 8 GHz frequency band)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertagna with the teachings of Doane. Doane is directed to an antenna system which obviates the problems associated with currently available RF systems. Doane provides a solution for a high impedance surface of the feed board can prevent scattering effects caused by the radiators from adversely affecting performance of the radiators and antenna element. Thus, the grooves can act as a choke for changing the phase of 

Regarding Claim 2, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane further disclose wherein the first radio module is in electrical communication with a plurality of antenna elements disposed within one layer of the plurality of layers (Doane Figure 1 Antenna assembly; Column 3 [Lines 54-65] the radiators 106 included in the first plurality of radiators 106 may be connected to (exs.-may be mounted upon or supported upon) a first surface 108 (ex.-a top surface 108) of the first feed board 102. irst plurality of (ex.-3 or more) antenna elements or radiators 106. Further described in Column 7 [line 1-7] the first plurality of radiators 106 may be configured for operating over the L band range of frequencies (exs.-within the 1 Gigahertz (GHz) to 2 GHz frequency band); Column 5 [Line 2-11] the radiators 128 included in the second plurality of radiators 128 may be connected to (exs. -mounted upon or supported upon) the top surface 118 of the second feed board 114. second plurality of (ex.-3 or more) antenna elements or radiators 128. Further described in Column 7 [Lines 8-11] the second plurality of radiators 128 may be configured for operating over the C band range of frequencies (ex.-within the 4 GHz to 8 GHz frequency band)).

Regarding Claim 3, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane further disclose wherein the plurality of interchangeable modules further comprises a second interchangeable module configured as a second radio module in electrical communication with a second antenna of the plurality of antenna elements disposed within the 

Regarding Claim 4, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane further disclose wherein the first radio module is in electrical communication with a first antenna element disposed within a first layer of the plurality of layers, and a second antenna element disposed within a second layer of the plurality of layers (Doane Figure 1 Antenna assembly; Column 3 [Lines 54-65] the radiators 106 included in the first plurality of radiators 106 may be connected to (exs.-may be mounted upon or supported upon) a first surface 108 (ex.-a top surface 108) of the first feed board 102. irst plurality of (ex.-3 or more) antenna elements or radiators 106. Further described in Column 7 [line 1-7] the first plurality of radiators 106 may be configured for operating over the L band range of frequencies (exs.-within the 1 Gigahertz (GHz) to 2 GHz frequency band); Column 5 [Line 2-11] the radiators 128 included in 

Regarding Claim 5, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane further disclose a second radio module, wherein the first radio module is in electrical communication with a first antenna element disposed within a first layer of the plurality of layers, and the second radio module is in electrical communication with a second antenna element disposed within a second layer of the plurality of layers (Doane Figure 1 Antenna assembly; Column 3 [Lines 54-65] the radiators 106 included in the first plurality of radiators 106 may be connected to (exs.-may be mounted upon or supported upon) a first surface 108 (ex.-a top surface 108) of the first feed board 102. irst plurality of (ex.-3 or more) antenna elements or radiators 106. Further described in Column 7 [line 1-7] the first plurality of radiators 106 may be configured for operating over the L band range of frequencies (exs.-within the 1 Gigahertz (GHz) to 2 GHz frequency band); Column 5 [Line 2-11] the radiators 128 included in the second plurality of radiators 128 may be connected to (exs. -mounted upon or supported upon) the top surface 118 of the second feed board 114. second plurality of (ex.-3 or more) antenna elements or radiators 128. Further described in Column 7 [Lines 8-11] the second plurality of radiators 128 may be configured for operating over the C band range of frequencies (ex.-within the 4 GHz to 8 GHz frequency band)).

Regarding Claim 6, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane further disclose wherein: the modular processor further comprises an intermediary board comprising a bus, a bus connector for electrical and mechanical coupling to the plurality of interchangeable modules; and at least one of an intermediary board and a first module of the plurality of interchangeable modules further comprises: a central processing unit electrically coupled to the bus; a memory electrically coupled to the processing unit; and a storage electrically coupled to the processing unit (Bertagna Figure 1-3 Modular network access device including controller coupled to central processor and radios and interchangeable radios; Paragraph [0048] the radio interface may be implemented using a standard interface such as the PCIe.RTM. standard, or using a proprietary bus interface configured to operate as described herein; Paragraph [0061] The modularity provided by the radio module platform facilitates a system configuration and provides flexibility using easily interchangeable radio modules. This flexibility in the choice of radio technology may remain throughout the lifetime of the system and may even expand the flexibility available for enhancing system operation via field upgrades. Future radio modules may be designed using increasingly powerful chipsets that may be designed on to the radio module platform and inserted into the system as required.). 

Regarding Claim 20, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane further disclose wherein the interchangeable modules are electrically coupled to the controller through one or more of a PCI Express (PCIe, PCI PCI-e or PCI-X) connection, an Industry Standard Architecture (ISA) connection, an Extended Industry Standard Architecture (EISA) connection, a Micro Channel Architecture (MCA) connection, a Video Electronics Standards Association (VESA) connection, a Peripheral Component Interconnect 

Regarding Claim 26, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane further disclose  a small cellular network antenna in electrical communications with a cellular radio module electrically coupled to the modular processor (Bertagna Paragraph [0008-0009, 0045-0046 and 0072] Client devices operating using different radios including radios that operate within different frequency bands including cellular radios controlled by controller; Doane Abstract Multiple frequency bands concurrently supported).

Regarding Claim 27, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane further disclose wherein the modular processor is configured to provide data connectivity with a plurality of mobile devices wirelessly coupled to the communications module, and wherein the plurality of mobile devices operate within respectively different frequency bands (Bertagna Paragraph [0008-0009, 0045-0046 and 0072] Client devices operating using different radios including radios that operate within different frequency bands; Doane Abstract Multiple frequency bands concurrently supported).

Regarding Claim 30, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane further disclose wherein the assigned frequency band is selected from a group consisting of a Wi-Fi band, a 2.4 GHz band; a 3.5 GHz band, a 5 GHz band; a controlled-power custom radio band, and an AMPS, GSM, 3G, 4G, 5G or LTE cellular telephony band (Bertagna Paragraph [0007, 0043-0045 and 0072] the radio 500 in FIG. 5 may operate selectively in both the 2.4 Ghz and 5.0 Ghz unlicensed frequency bands; Doane Column 6 [Line 63] – Column 7 [Line 19]).

Claims 7, 13, 14, 21, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bertagna in view of Doane as applied to claim 1 and 6 above, and further in view of Fulknier et al. U.S. Patent Application Publication 2007/0030857, hereinafter Fulknier.

Regarding Claim 7, Bertagna in view of Doane disclose the system of Claim 6. Bertagna in view of Doane fail to explicitly disclose wherein the plurality of interchangeable modules perform distributed processing of tasks allocated by the modular processor. 
However, Fulknier more specifically teaches wherein the plurality of interchangeable modules perform distributed processing of tasks allocated by the modular processor (Paragraph [0065-0069] The CPU 202 is programmed to periodically update information about the wireless network environment by repeatedly checking the availability of a more desirable cellular access point and by repeatedly checking the status of client devices in the WLAN area. In particular this is accomplished by continuously communicating with two more cellular access points to hand off communications to the best available access point or if warranted to divide communication traffic between two or more cellular access points to increase bandwidth or improve reliability as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertagna in view of Doane with the teachings of Fulknier. Fulknier provides a solution for providing effective service to client devices providing a convenient way for a WLAN configured client device, e.g. a lap top computer or other portable electronic device to access a satellite telecommunication networks, (STN), and take advantage of the services provided by the STN (Fulknier Abstract; Paragraph [0003-0011]).

Regarding Claim 13, Bertagna in view of Doane disclose the system of Claim 6. Bertagna in view of Doane fail to explicitly disclose wherein the modular processor is configured to monitor bandwidth allocations based on a use parameter criterion; predict an improved allocation scheme based on the monitored allocations; and re-allocate bandwidth between one or more antenna elements of the plurality of antenna elements. 
However, Fulknier more specifically teaches wherein the modular processor is configured to monitor bandwidth allocations based on a use parameter criterion; predict an improved allocation scheme based on the monitored allocations; and re-allocate bandwidth between one or more antenna elements of the plurality of antenna elements (Paragraph [0065-0069] the CPU 202 is programmed to periodically update information about the wireless network environment by repeatedly checking the availability of a more desirable cellular access point and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertagna in view of Doane with the teachings of Fulknier. Fulknier provides a solution for providing effective service to client devices providing a convenient way for a WLAN configured client device, e.g. a lap top computer or other portable electronic device to access a satellite telecommunication networks, (STN), and take advantage of the services provided by the STN (Fulknier Abstract; Paragraph [0003-0011]).

Regarding Claim 14, Bertagna in view of Doane and Fulknier disclose the system of Claim 13. Bertagna in view of Doane and Fulknier further disclose wherein the use parameter criterion is selected from the group consisting of data use by time of day, data use by frequency, mobile device handover conflict; data use as a function of available bandwidth; power consumption by the communications module; event scheduling; and a predicted change in mobile device users entering RF range of the communications module (Fulknier Paragraph [0065-0069] The CPU 202 is programmed to periodically update information about the wireless network environment by repeatedly checking the availability of a more desirable cellular access point and by repeatedly checking the status of client devices in the WLAN area. In particular this 

Regarding Claim 21, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane fail to explicitly disclose establishing a plurality of communications links to a mobile device through a first communications link associated with a first antenna element of the plurality of antenna elements and a second communications link associated with a second antenna element of the plurality of antenna elements; and controlling, by the modular processor, an allocation of bandwidth between the first communications link and the second communications link.
However, Fulknier more specifically teaches establishing a plurality of communications links to a mobile device through a first communications link associated with a first antenna element of the plurality of antenna elements and a second communications link associated with a second antenna element of the plurality of antenna elements; and controlling, by the modular processor, an allocation of bandwidth between the first communications link and the second communications link (Paragraph [0065-0069] The CPU 202 is programmed to periodically update information about the wireless network environment by repeatedly checking the availability of a more desirable cellular access point and by repeatedly checking the status of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertagna in view of Doane with the teachings of Fulknier. Fulknier provides a solution for providing effective service to client devices providing a convenient way for a WLAN configured client device, e.g. a lap top computer or other portable electronic device to access a satellite telecommunication networks, (STN), and take advantage of the services provided by the STN (Fulknier Abstract; Paragraph [0003-0011]).

Regarding Claim 28, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane fail to explicitly disclose wherein the modular processor is further configured to allocate a bandwidth criterion between at least two of the frequency bands.
However, Fulknier more specifically teaches wherein the modular processor is further configured to allocate a bandwidth criterion between at least two of the frequency bands 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertagna in view of Doane with the teachings of Fulknier. Fulknier provides a solution for providing effective service to client devices providing a convenient way for a WLAN configured client device, e.g. a lap top computer or other portable electronic device to access a satellite telecommunication networks, 

Regarding Claim 34, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane fails to explicitly disclose wherein the communications module is wirelessly coupled to a second communications module, and the modular processor is configured to: determine a resource allocation between the communications modules; transmit configuration data to the second communication module; and reconfigure a bandwidth allocation according to the determination.
However, Fulknier more specifically teaches wherein the communications module is wirelessly coupled to a second communications module, and the modular processor is configured to: determine a resource allocation between the communications modules; transmit configuration data to the second communication module; and reconfigure a bandwidth allocation according to the determination (Paragraph [0032] The mobile router 140 is configured to exchange first network signals with the first host wireless network or plurality of first host wireless networks and to exchange second network signals with one or more second client devices. Moreover, the mobile router 140 is configured to reconfigure the first network signals into a configuration of the second network to provide second network signals and to reconfigure second network signals into the configuration of the first network(s) to provide first network signals as required to exchange signals between the first and second networks. The mobile router 140 also operates to receive network traffic from the clients of the second network and to aggregate second network traffic together and balance the second network traffic it over connections with first network(s) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertagna in view of Doane with the teachings of Fulknier. Fulknier provides a solution for providing effective service to client devices providing a convenient way for a WLAN configured client device, e.g. a lap top computer or other portable electronic device to access a satellite telecommunication networks, (STN), and take advantage of the services provided by the STN (Fulknier Abstract; Paragraph [0003-0011]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bertagna in view of Doane as applied to claim 6 above, and further in view of Higuchi et al. U.S. Patent Application Publication 2009/0247180, hereinafter Higuchi.

Regarding Claim 10, Bertagna in view of Doane disclose the system of Claim 6. Bertagna in view of Doane disclose adjustment of parameters and allocation for optimal performance (Bertagna Paragraph [0052]) but fail to explicitly disclose wherein the modular processor is further configured to measure an RF parameter of an environment in proximity to the communications module and optimize allocations of frequencies to achieve a predetermined optimal communications threshold. 
However, Higuchi more specifically teaches wherein the modular processor is further configured to measure an RF parameter of an environment in proximity to the communications module and optimize allocations of frequencies to achieve a predetermined optimal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertagna in view of Doane with the teachings of Higuchi. Higuchi provides a solution in which suitable transmission parameters can be determined in the radio-channel state of an uplink (Higuchi Abstract; Paragraph [0001-0007]).

Regarding Claim 11, Bertagna in view of Doane and Higuchi disclose the system of Claim 10. Bertagna in view of Doane and Higuchi further disclose wherein the RF parameter is .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bertagna in view of Doane as applied to claim 1 above, and further in view of Sahu et al. U.S. Patent Application Publication 2019/0166636, hereinafter Sahu.

Regarding Claim 24, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane disclose various antenna elements including multiple input, multiple output (MIMO) schemes providing service to mobile devices but fails to explicitly disclose wherein a mobile device wirelessly coupled to a first antenna element of the plurality of antenna elements is further wirelessly coupled to a second antenna element of the plurality of antenna elements.
However, the above limitation is known in the art as evidenced by Sahu. Sahu teaches wherein a mobile device wirelessly coupled to a first antenna element of the plurality of antenna elements is further wirelessly coupled to a second antenna element of the plurality of antenna 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertagna in view of Doane with the teachings of Sahu. Sahu provides a solution which avoids interference caused by Bluetooth devices and 2.4 GHz Wi-Fi devices, and thus improves performance for the 5 GHz capable dual-band devices. The client device can prefer connecting through the 5 GHz band based on its own determination that better performance can be obtained by using the 5 GHz band, its own predetermined configuration, a command from a user to connect to the 5 GHz band. The increase in power in the 5 GHz band can be a directional power increase achieved by beam forming. The greater proportion of 5 GHz capable client devices connect using the 5 GHz band, and thus reduce congestion in the 2.4 GHz band and increasing speed for the 5 GHz connected devices by the operation of process (Sahu Abstract; Paragraph [0002-0004 and 0012-0015]). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bertagna in view of Doane as applied to claim 1 above, and further in view of Bambic et al. U.S. Patent Application Publication 2007/0155325, hereinafter Bambic.

Regarding Claim 31, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane fail to explicitly disclose wherein: the first communications module is further coupled to an installation terminal; and the first communications module provides, through an interface within the installation terminal, one of: status information; antenna tuning information; power-on-self-test information; diagnostic information; instructions regarding antenna pointing to achieve a desired RF performance; and identification and configuration information.
However, Bambic teaches wherein: the first communications module is further coupled to an installation terminal; and the first communications module provides, through an interface within the installation terminal, one of: status information; antenna tuning information; power-on-self-test information; diagnostic information; instructions regarding antenna pointing to achieve a desired RF performance; and identification and configuration information (Paragraph [0016] solution to reduce the effects of interference and multipath distortion is to install a large number of relatively low power access points or antennae; Paragraph [0051 and 0071] Communication with non-geosynchronous satellite 32 in order to receive configuration commands and to send status information to a central command center. This optional capability is particularly useful when installing beehive 10 in a new location. It is very likely that non-geosynchronous satellite 32 will eventually travel into the view of beehive 10, even in the presence of man-made structures and geographical features that would otherwise block line-of-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertagna in view of Doane with the teachings of Bambic. Bambic provides a solution for a device which allows low-cost customization of the elements of a wireless network, allows for communication between interconnected networks to select a low-cost communication channel, and allows communication in areas. The device allows for installation of network elements without extensive site surveys, and allows installation by low-skill workers (Bambic Abstract; Paragraph [0002-0023]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bertagna in view of Doane as applied to claim 1 above, and further in view of Russell U.S. Patent Application Publication 2013/0016682, hereinafter Russell.

Regarding Claim 33, Bertagna in view of Doane disclose the system of Claim 1. Bertagna in view of Doane disclose various radio modules configurations and protocols used including different frequencies and modulation configurations but fail to disclose wherein the first radio module further comprises a software defined radio, and is further configured to service a predetermined frequency band and modulation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertagna in view of Doane with the teachings of Russell. Russell provides a solution which supports multiple applications in a single unit without requiring user intervention for environment detection and application switching. The device enables the user to have access to all subscribed communications services in any location e.g. conference room, remote location, airport or other transition point, thereby enhancing users efficiency and productivity. The device provides a platform for enhanced business services such as call waiting, call forwarding, conference calling and multimedia services with true mobility within a wireless communication environment (Russell Abstract; Paragraph [0028-0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
IVAN O. LATORRE
Primary Examiner
Art Unit 2414